              Case 1:20-cv-07550 Document 1 Filed 09/15/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                          )
 JAVELIN GLOBAL COMMODITIES (UK)                          )   Index No.
 LTD,                                                     )
                                                          )   VERIFIED COMPLAINT
                                   Plaintiff,             )
                                                          )
         v.                                               )
                                                          )
 JAMES H. BOOTH,                                          )
                                                          )
                                   Defendant.             )
                                                          )


         JAVELIN GLOBAL COMMODITIES (UK) LTD, (“Javelin”) alleges for its Verified

Complaint against JAMES H. BOOTH as follows:

                                                PARTIES

               1. Plaintiff Javelin is a United Kingdom limited company organized under the

laws of England and Wales and having a place of business at 7 Howick Place, London SW1

P1BB, United Kingdom.

               2. Upon information and belief, Defendant James H. Booth is an individual who

is a citizen and resident of Kentucky, having a business address at 81 Enterprise Dr., Debord, KY

41214.

               3. None of the individual partners of Javelin are citizens of Kentucky.

                                            JURISDICTION

               4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1),

as the parties are citizens of different states and the amount in controversy exceeds $75,000,

exclusive of interest and costs.
              Case 1:20-cv-07550 Document 1 Filed 09/15/20 Page 2 of 6




               5. The Defendant submitted to the personal jurisdiction of this Court, pursuant to

the Guaranty Agreement (“Guaranty”) dated September 7, 2018. A true and correct copy of the

Guaranty is attached hereto as Exhibit A. See Exhibit A, ¶ 10.

                                               VENUE

               6. Venue is proper in this district under 28 U.S.C. § 1391(b)(3), as Defendant is

subject to personal jurisdiction in this district with respect to this action. See Exhibit A, ¶ 10.

               7. The Defendant has waived any objection to venue in this State. See Exhibit A,

¶ 10.

                                               FACTS

               8. At the time he entered into the Guaranty, the Defendant was a member of

Cambrian Coal LLC (“Cambrian”), a Kentucky limited liability company engaged in the mining

of coal.

               9. In 2018, Cambrian entered into a Master Coal Purchase and Sale Agreement

dated September 7, 2018 (“Master Agreement”) with Javelin. A true and correct copy of the

Master Agreement is attached hereto as Exhibit B. Pursuant to the Master Agreement, Javelin

agreed to provide certain financial accommodations and marketing services with respect to

certain mines Cambrian owned or operated.

               10. Concurrently therewith, Cambrian entered into a Prepaid Purchase Agreement

Confirmation dated September 7, 2018 (the “Confirmation”) pursuant to which Javelin agreed to

purchase in advance and take delivery from Cambrian certain coal. A true and correct copy of

the Confirmation is attached hereto as Exhibit C.

               11. On or about September 11, 2018, and pursuant to the Confirmation, Javelin

prepaid Cambrian $4,000,000 for the coal Cambrian agreed to deliver (the “Pre-Payment

Balance”).

                                                   2
             Case 1:20-cv-07550 Document 1 Filed 09/15/20 Page 3 of 6




               12. Concurrent with Cambrian’s entry into the Master Agreement and the

Confirmation and the advance of the Pre-Payment Balance, the Defendant entered into a

Guaranty dated September 7, 2018 in favor of and for the benefit of Javelin (the “Guaranty”),

guarantying the full and prompt payment when due of the Pre-Payment Balance and all other

obligations of Cambrian under the Master Agreement and the Confirmation. See Exhibit A, ¶ 1.

               13. On March 20, 2019, Javelin and Cambrian entered into a letter agreement (the

“Letter Agreement”) terminating the Confirmation, acknowledging the then-outstanding balance

owing by Cambrian of $2,439,019.95 in respect of the Pre-Payment Balance and $292,168.14 in

respect of marketing fees, and agreeing to negotiate a repayment schedule therefor within thirty

calendar days from the date of the Letter Agreement (the “Negotiation Period”). A true and

correct copy of the Letter Agreement is attached hereto as Exhibit D.

               14. The parties failed to negotiate a repayment agreement within the Negotiation

Period set out in the Letter Agreement and, accordingly, pursuant to the Letter Agreement, the

full amount of the Pre-Payment Balance and marketing fees, plus interest thereon, became due

and payable on the next business day within 15 days after the expiration of the Negotiation

Period. See Exhibit D at 2, ¶ (v).

               15. Cambrian failed to pay the amounts due under the terms of the Letter

Agreement as and when they became due.

               16. On November 1, 2019, Javelin sent to the Defendant a demand under the

Guaranty, demanding full payment of the Obligations (as defined therein) of $2,951,246.17,

including the full amount of the Pre-Payment Balance then due of $2,643,720.40 and marketing

fees of $307,525.77. A true and correct copy of the November 1, 2019 demand letter is attached

hereto as Exhibit E.



                                                3
             Case 1:20-cv-07550 Document 1 Filed 09/15/20 Page 4 of 6




              17. As of the date hereof, Defendant has failed to make any payment on account

of the Obligations due under the Guaranty.

                                 CAUSE OF ACTION
                           COUNT 1: BREACH OF CONTRACT

              18. Javelin repeats and realleges paragraphs 1 through 17 hereof, as if fully set forth

herein.

              19. The Guaranty reflects and memorializes a valid and enforceable contractual

agreement between Javelin and the Defendant.

              20. Under the Guaranty, the Defendant absolutely, unconditionally, irrevocably,

and jointly and severally guaranteed the full and prompt payment of Cambrian’s obligations to

Javelin, including Cambrian’s full and prompt payment of the Pre-Payment Balance and

outstanding marketing fees.

              21. Javelin performed all its obligations under the Master Agreement, the

Confirmation, the Letter Agreement, and the Guaranty.

              22. The Defendant breached the Guaranty by failing and refusing to pay the

Obligations due under the Guaranty.

              23. By reason of the Defendant’s breach and failures to perform under the

Guaranty, Javelin has been damaged in an amount not less than $3,281,487.91, inclusive of

default interest as of September 8, 2020, comprised of the full amount of the Pre-Payment

Balance due of $2,948,798.54 and marketing fees of $332,689.37, plus costs and attorneys’ fees

due under the Guaranty.

                                   PRAYER FOR RELIEF

              WHEREFORE, Javelin requests judgment as follows:




                                                4
             Case 1:20-cv-07550 Document 1 Filed 09/15/20 Page 5 of 6




                A.    award damages in favor of Javelin of not less than $3,281,487.91, plus

interest which continues to accrue thereon at the default rate under the Master Agreement and the

Confirmation;

                B.    award post-judgment interest thereon;

                C.    award costs and attorneys’ fees incurred by Javelin in this action as

provided under the Guaranty; and

                D.    grant Javelin such other and further relief as the Court deems just and

proper.



DATED: September 15, 2020.
                                             Kevin W. Barrett
                                             BAILEY & GLASSER LLP
                                             209 Capitol Street
                                             Charleston, WV 25301

                                                    -and-

                                             137 Betsy Brown Road
                                             Port Chester, NY 10573
                                             T: (304) 345-6555
                                             F: (304) 342-1110
                                             kbarrett@baileyglasser.com

                                             Attorneys for the Plaintiff




                                                5
Case 1:20-cv-07550 Document 1 Filed 09/15/20 Page 6 of 6
